DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-7 are pending in this Office Action.
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 11/23/2020.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Objections



Claims are objected to because of the following informalities:  
Claims 1-6, page 38-48, recite reference number from (101) to (106), from (201) to (206), from (301) to (303) and from (401) to (413) should be deleted.  
Claim 6, page 46 line 4 recite “… transmitted in a direction from a local end to a remote end …”; Should be corrected to: “… transmitted in a direction from [[a]]the local end to [[a]]the remote end …”; 
Claim 6, page 46 line 10 recite “… into a remote optical supervisory signal unit …”; Should be corrected to: “… into [[a]]the remote optical supervisory signal unit …”; 
Claim 6, page 46 line 10 recite “… a local optical communication data unit …”; Should be corrected to: “… [[a]]the
Claim 6, page 46 line 17 recite “… into a remote optical supervisory signal unit …”; Should be corrected to: “… into [[a]]the remote optical supervisory signal unit …”; 
Claim Interpretation




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claims limitation(s) is/are: 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the limitations as listed above recited in Figure: 1, 3A-3C and original specification page 27-32. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 thus claims 2-7 by way of dependence recites “an OSC band adopted by the system is a selectable OSC band specified by current or future ITU-T Recommendations;” the term “future” makes the claims indefinite because one of ordinary skill in the art would not know what is going to be added/removed in the future releases of ITU-T Recommendations.  Furthermore, the claims would be vague and indefinite because term “current” does not specifies what is the date and version of standard was assumed at the time of invention.    
Examiner would like to suggest amending the claim to recite:  “an OSC band adopted by the system is a selectable OSC band 
Claim 5, recites the limitation "… wherein the time frequency signal and the optical supervisory signal…” in page 41 line 1, (Emphasis Added). There is insufficient antecedent basis for this limitation in the claim. (Emphasis Added). There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0199072 A1) Roeland Johannus M.W Nuijts et al., hereinafter “Nuijts” in view of  (US 2011/0141552 A1) Uri Ghera et al., hereinafter “Ghera”.  
Regarding claim 1, Nuijts disclose a system for fiber-optic time frequency and data joint transmission, comprising (Nuijts: Fig. 1-3, DWDM network synchronization and frequency transmission system, see Abstract ¶¶ [0030]-[0036]): 
a local end (101) (Nuijts: Fig. 1-3, 101), the local end (101) comprising a local time frequency signal unit (102) (Nuijts: Fig. 1-3, local frequency & timing circuit 108), a local optical supervisory signal transmitting unit (103) (Nuijts: Fig. 1-3, local OSC Tr 107), a local optical communication data unit (104) (Nuijts: Fig. 1-3, local DWDM data Tr 105), a local OSC-band wavelength multiplexer/demultiplexer (105) (Nuijts: Fig. 1-3, local OSC mux 110a), and a local wavelength multiplexer/demultiplexer (106) (Nuijts: Fig. 1-3, local wavelength mux 109, see ¶¶ [0030]-[0036]); 
a relay section formed by n number of relay nodes (401) that are connected in series through optical fibers (Nuijts: Fig. 1-3, relay node/optical amplifier system 301, connected in series with local node/terminal 101 and remote node 102, fiber 103-1, 103-2, 104-1, 104-2, local wavelength mux 109, see ¶¶ [0057]-[0058]), and a remote end (201) (Nuijts: Fig. 1-3, remote node 102, see ¶¶ [0030]-[0032]), wherein n is an integer that equals to or is greater than 0 (Nuijts: disclose in Fig. 3, one relay node 301 thus n=1, see ¶¶ [0056]-[0057]); the local end (101) is connected to a first relay node (401) through a first optical fiber (301) (Nuijts: Fig. 1-3, local end 101, connected to relay node 301 via fiber 103-1, or 104-1 see ¶¶ [0056]-[0057]), and the n-th relay node (401) is connected to the remote end (201) through a second optical fiber (303) (Nuijts: Fig. 1-3, relay node 301 (n=1) connected to remote node 102 via fiber 103-2 or 104-2, see ¶¶ [0056]-[0057]);
the local time frequency signal unit (102) is connected to a demultiplexing port (2) of the local OSC-band wavelength multiplexer/demultiplexer (105) (Nuijts: Fig. 1-3, local time frequency 108 is connected to OSC Mux/Dmux/optical filter 110a, see ¶¶ [0037]-[0038]), the local optical supervisory signal transmitting unit (103) is connected to a demultiplexing port (1) of the local OSC-band wavelength multiplexer/demultiplexer (105) (Nuijts: Fig. 1-3, OSC Tr 107 connected to other port of OSC Mux/Demux 110a see ¶¶ [0037]-[0038]), a multiplexing port (3) of the OSC-band wavelength multiplexer/demultiplexer (105) is connected to a demultiplexing port (1) of the local wavelength multiplexer/demultiplexer (106) (Nuijts: Fig. 1-3, output port of OSC Mux/Demux 110a connected to Demux port of local Mux/Demux 109a, see ¶¶ [0037]-[0038]), the local optical communication data unit (104) is connected to a demultiplexing port (Nuijts: Fig. 1-3, local com data unit 105 is connected to Mux/Demux 109a, see ¶¶ [0037]-[0038], [0044]), and the multiplexing port (3) of the local wavelength multiplexer/demultiplexer (106) is connected to one end of the first optical fiber (301) (Nuijts: Fig. 1-3, output port of Mux/Demux 109a  connected to fiber 103-1, see ¶¶ [0037]-[0038], [0044]); each relay node (401) comprises a first wavelength multiplexer/demultiplexer (410) (Nuijts: Fig. 1-3, relay node 301 comprises of wavelength Mux/Demux 109b, see ¶¶ [0057]-[0058]), a communication data relay amplification unit (411) (Nuijts: Fig. 1-3, data relay amplification 302, see ¶¶ [0057]-[0058]), a first OSC-band wavelength multiplexer/demultiplexer (407) (Nuijts: Fig. 1-3, OSC wavelength multiplexer/demultiplexer 110b, see ¶¶ [0057]-[0058]), a time frequency bidirectional relay amplification unit (402) (Nuijts: Fig. 1-3, time frequency bidirectional relay amplification 303, see ¶¶ [0058]-[0060]), an optical supervisory signal receiving unit (408) , an optical supervisory signal transmitting unit (409) (Nuijts: Fig. 1-3, optical supervisory signal transmitting 107, see ¶¶ [0080],[0091]), a second OSC-band wavelength multiplexer/demultiplexer (413) (Nuijts: Fig. 1-3, second OSC wavelength multiplexer/demultiplexer 109a, see ¶¶ [0083],[0094]), and a second wavelength multiplexer/demultiplexer (412) (Nuijts: Fig. 1-3, second OSC wavelength multiplexer/demultiplexer 109a, see ¶¶ [0083],[0094]); a multiplexing port (3) of the first wavelength multiplexer/demultiplexer (410) is connected to the other end of the first optical fiber (301) (Nuijts: Fig. 1-3, input port Mux/Demux 109b connect to fiber 103-1, see ¶¶ [0103]), a demultiplexing port (2) of the first wavelength multiplexer/demultiplexer (410) is connected to a port (1) of the communication data relay amplification unit (411) (Nuijts: Fig. 1-3, port Mux/Demux 109b connect to data relay amplification 302, see ¶¶ [0113], [0117]), a (Nuijts: Fig. 1-3, port Mux/Demux 109b connect to first OSC Mux/Demux 110b, see ¶¶ [0102]-[0103]), a demultiplexing port (2) of the first OSC-band wavelength multiplexer/demultiplexer (407) is connected to the optical supervisory signal receiving unit (408) (Nuijts: Fig. 1-3, port2 of OSC Mux/Demux 110b connected to OS Rx 112, see ¶¶ [0100]-[0102]), and a demultiplexing port (1) of the first OSC-band wavelength multiplexer/demultiplexer (407) is connected to a port 1 of the time frequency bidirectional relay amplification unit (402) (Nuijts: Fig. 1-3, port1 of OSC- Mux/Demux 110b connected to time frequency bidirectional relay amplification 303, see ¶¶ [0120]); a port (2) of the time frequency bidirectional relay amplification unit (402) is connected to a demultiplexing port (2) of the second OSC-band wavelength multiplexer/demultiplexer (413) (Nuijts: Fig. 1-3, port 2 of time frequency bidirectional relay amplification 303 connected to second OSC Mux/Demux 110a, see ¶¶ [0120]-[0121]), the optical supervisory signal transmitting unit (409) is connected to a demultiplexing port (1) of the second OSC-band wavelength multiplexer/demultiplexer (413) (Nuijts: Fig. 1-3, OSC tr 107 connected to second OSC Mux/Demux 110a, see ¶¶ [0082]-[0083]), a multiplexing port (3) of the second OSC-band wavelength multiplexer/demultiplexer (413) is connected to a demultiplexing port (1) of the second wavelength multiplexer/demultiplexer (412) (Nuijts: Fig. 1-3, output of second OSC Mux/Demux 110a is connected to input port of second wavelength Mux/Demux 109a, see ¶¶ [0090]-[0092]), a port (2) of the communication data relay amplification unit (411) is connected to a demultiplexing port (2) of the wavelength multiplexer/demultiplexer (412) (Nuijts: Fig. 1-3, data relay amplification 302 connect to input port of second wavelength Mux/Demux 109a, see ¶¶ [0090]-[0092]), and a multiplexing port (3) of the second wavelength multiplexer/demultiplexer (412) is connected to the multiplexing port (3) of the first wavelength multiplexer/demultiplexer (410) at a next relay node 401 through an optical fiber (302) (Nuijts: Fig. 1-3, output port of relay amplification 302 connect to input port of second wavelength Mux/Demux 109a is connected to next relay node similar to 301, but since (n=1) then next node will be the remote node 102 via optical fiber 103-2, see ¶¶ [0116]-[0117]); the n relay amplification nodes (401) of the relay section are connected cascadedly through optical fibers (Nuijts: Fig. 1-3, n=1 relay amplification node 301 are connected in series or cascaded via through fiber 103-1 and 103-2, see ¶¶ [0116]-[0117]); and the multiplexing port (3) of the second wavelength multiplexer/demultiplexer (412) of the n-th relay node is connected to the second optical fiber (303) (Nuijts: Fig. 1-3, since n=1 this limitation is disclosed as above, output port of second wavelength Mux/Demux 109a is connected to remote node 102, via fiber 103-2, see ¶¶ [0116]-[0117]); the remote end (201) comprises a remote time frequency signal unit (202) (Nuijts: Fig. 1-3, remote end 102, comprises remote TF 111, see ¶¶ [0101]-[0110]), a remote optical supervisory signal receiving unit (203), a remote communication data unit (204) (Nuijts: Fig. 1-3, remote optical supervisory signal receiver 112, remote com data receiver 106, see ¶¶ [0102]-[0110]), a remote OSC-band wavelength multiplexer/demultiplexer (205) and a remote wavelength multiplexer/demultiplexer (206) (Nuijts: Fig. 1-3, remote OSC Mux/Demux 110b, remote wavelength Mux/Dmux 109b, see ¶¶ [0103]-[0113]), wherein the remote time frequency signal unit (202) is connected to a demultiplexing port (1) of the remote OSC-band wavelength multiplexer/demultiplexer (205) (Nuijts: Fig. 1-3, remote time frequency signal TF 111 connected to port of OSC Mux/Demux 110b, see ¶¶ [0110]-[0114]), the remote optical supervisory signal (Nuijts: Fig. 1-3, remote optical supervisory signal receiver 112 connected to port of OSC Mux/Demux 110b, see ¶¶ [0110]-[0114]), a multiplexing port (3) of the remote OSC-band wavelength multiplexer/demultiplexer (205) is connected to a demultiplexing port (1) of the remote wavelength multiplexer/demultiplexer (206) (Nuijts: Fig. 1-3, remote OSC Mux/Dmux 110b connected to remote wavelength Mux/Dmux 109b port, see ¶¶  [0100]-[0102]), the remote communication data unit (204) is connected to a demultiplexing port (2) of the remote wavelength multiplexer/demultiplexer (206) (Nuijts: Fig. 1-3, remote com data receiver 106 connected to remote wavelength Mux/Dmux 109b port, see ¶¶ [0103]-[0113]), and a multiplexing port (3) of the remote wavelength multiplexer/demultiplexer (206) is connected to the other end of the second optical fiber (303) (Nuijts: Fig. 1-3, remote wavelength Mux/Dmux 109b port connected to fiber 103-2, see ¶¶ [0116]), and an OSC band adopted by the system is a selectable OSC band specified by current or future ITU-T Recommendations (Nuijts: Fig. 1-3, OSC band is according to ITU-T recommendation, see ¶¶ [0005],[0049]); and the local OSC-band wavelength multiplexer/demultiplexer (105), the first OSC-band wavelength multiplexer/demultiplexer (407), the second OSC-band wavelength multiplexer/demultiplexer (413), and the remote OSC-band wavelength multiplexer/demultiplexer (205) operate in the selected OSC band for multiplexing/ demultiplexing of a wavelength of an optical supervisory signal and a wavelength of a time frequency transfer signal (Nuijts: Fig. 1-3, local OSC wavelength band Mux/Demux 110a, first OSC Mux/Dmux 110b, second OSC Mux/Dmux 110a, remote OSC 110b, operate with OSC band Mux/Demux wavelength 107, 112, and RFT 108, 303, 111 see ¶¶ [0080] [0136]).
Nuijts disclose OSC wavelengths being adopted by the system but does not expressly disclose it is an OSC band. 
However, Ghera disclose OSC band being adopted by the system (Ghera: Fig. 1, 5-6, 8 transmission system 100, in relay node (DRA) 504, OSC 122 transmitted through transmission fiber in OSC band, OSC detector 544 detects OSC band ranging i.e., from 1500-1520nm  ¶¶[0043]- [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nuijts to allocate OSC band in range to the transmission system as taught by Ghera because by utilizing the OSC-band which is defined by the standard it adds flexibility by assigning CWDM, DWDM in their allocated frequency range.  For example in system of Ghera where communication band is the C-Band and the OSC is found in the 1500-1520 nm band, the different ASE band may be defined as 1520-1525 nm thus ASE detection.  Ghera paragraph [0043] & MPEP 2143.I (A-D). 
Regarding claim 2, Nuijts disclose system as described in claim 1, wherein the OSC band is 1500 nm to 1520 nm, 1470 nm to 1490 nm, or a 1310 nm band (Nuijts: Fig. 1-3, examples of wavelength ranges have been provided for use in C-band DWDM systems with data transmission in the wavelength range of about 1530-1565 nm and OSC at 1510 nm, with data transmission in a wavelength range of 1570-1610 nm and an OSC wavelength of 1625 nm, see ¶¶ [0080] [0136] and further Ghera disclose where the communication band is the C-Band and the OSC is found in the 1500-1520 nm band, range of 1420 nm-1480 nm, ¶¶ [0008]-[0009], [0038], [0043]).
Regarding claim 3, Nuijts disclose the system of claim 1, wherein the local wavelength multiplexer/demultiplexer (106), the first wavelength multiplexer/demultiplexer (410), the (Nuijts: Fig. 1-3, see ¶¶ [0080] [0136]).
Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
(US 10/003,426 B2) 	Zhiping Jiang 
(US 20060285846 A1)	Onekama; Kimio et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636